DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhinsky (US Pub. 5,230,300) in view of Harding (US Pub. 2004/0083980 A1).
Regarding claim 1, Mezhinsky discloses a dispenser for dispensing animal feed, comprising: 
an inlet tube disposed in an upper region of the dispenser for receiving the animal feed (Fig. 2, sloping sides 16 and 18) from a container holding the feed (Fig. 3, dry animal food 52 is located in a container located above the vane assembly 49);
a dispensing tube intersecting the inlet tube and defining an opening along a lower surface thereof through which the feed is dispensed (Col. 2, lines 48-54: “Turning now to FIG. 2 a partial section there is shown two sides of the rectangular portion of the hopper 17 and 19 attached to hopper sides 16 and 18 respectively. The sides of housing 12 are also shown. In this view a flexible strip 42 attached to the rear wall 20 of the hopper is shown along with motor 24 and gearbox 26”); 
a feed drive assembly for rotating within the dispensing tube and defining regions therein for receiving the feed from the inlet tube (Fig. 2, vane assembly 49), a motor coupled to the feed drive assembly for rotating the feed drive assembly when power is applied to the motor (Fig. 2, motor 24);
and wherein rotation of the motor and thereby rotation of the feed drive assembly moves a region holding feed into alignment with the opening to thereby dispense feed through the opening onto a surface below the dispenser (Abstract, lines 11-14: “Rotating the segmented flexible vanes a prescribed amount in response to a programmed timer dispenses a measured amount of dry animal food into a tray”).
However, Mezhinsky does not disclose as taught by Harding, first and second spaced-apart switches closure of either the first or the second switch causing power to be supplied to the motor; an arm extending downwardly from and pivotally attached to the dispenser between the first and second switches, a force applied to the arm causing the arm to rotate about a pivot point, thereby closing either the first or second switch and causing power to be supplied to the motor (Pg. 3, [0070], lines 9-15: “A nudge bar 24 which is mechanically linked directly or indirectly to a switch and a dry particulate feed dispensing mechanism is located around the same axis, so that it is operable by an animal's head or snout from either side of the feeder's supporting framework. The nudge bar is fixed to the delivery tube which moves as part of the dispensing mechanism”. Fig. 3, a plurality of nudge bars 39 are shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Mezhinsky to include the switches of Harding to allow an animal to operate the device without human intervention.
Regarding claim 2, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the inlet tube is oriented in a substantially vertical orientation (Fig. 3, dry food enters the hopper from above) and the dispensing tube is oriented in a substantially horizontal orientation, and wherein the feed drive assembly comprises a longitudinal feed drive assembly within the dispensing tube (Fig. 2, gearbox shaft 46 is horizontal relative to the ground).
Regarding claim 3, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the feed drive assembly comprises a shaft within the dispensing tube and a plurality of spaced-apart vanes affixed to and radially extending from the shaft, the shaft and the vanes extending substantially a length of the dispensing tube, the shaft coupled to the motor such that the application of power to the motor causes rotation of the shaft (Figs. 2-3, vane assembly 49 comprises a central axle coupled to a motor with vanes extending radially from the central axle across its length).
Regarding claim 4, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the plurality of vanes comprises three vanes (Fig. 3, at least three vanes are shown) with a region between two consecutive vanes dimensioned and spaced apart to dispense the feed through the opening when the feed drive assembly has been rotated, by action of the motor, to rotate a region holding feed into alignment with the opening (Abstract, lines 11-14: “Rotating the segmented flexible vanes a prescribed amount in response to a programmed timer dispenses a measured amount of dry animal food into a tray”).
Regarding claim 5, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, a material of the vanes comprises a non-rigid or flexible material (Abstract, lines 8-9: “Attached to the sleeve are segmented flexible vanes”).
Regarding claim 6, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, an enclosure for enclosing and supporting the dispenser, the enclosure attached to the container (Fig. 1, housing 12) such that feed within the container flows into the inlet tube of the dispenser (Fig. 3, food 52 flows into hopper).
Regarding claim 7, Mezhinsky as modified by Harding discloses the claimed invention except for a length of the arm is adjustable. It would have been an obvious matter of design choice to change the size of the arm to accommodate whichever animal is operating the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Harding, closing of either the first or the second switch activates a controller for causing power to be supplied to the motor (Fig. 3, the device is activated by triggering at least one of the nudge fingers 39).
Regarding claim 10, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the controller is user-programmable to control dispensing of the feed (Abstract, lines 11-14: “Rotating the segmented flexible vanes a prescribed amount in response to a programmed timer dispenses a measured amount of dry animal food into a tray”).
Regarding claim 11, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable such that power is not supplied to the motor each time the first or the second switch is closed (Programmable electronic controller 30 is capable of being programmed and would be capable of only energizing the motor after a predetermined number of attempts).
Regarding claim 12, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky , the controller is programmable such that power is supplied to the motor for a predetermined duration each time one of the first and second switches is closed (Col. 1, line 67- Col. 2, line 2: “An electric controller which can be set at timed intervals to turn the power on and off and for programmed duration of time to the electric motor is attached to the outside of the housing”).
Regarding claim 13, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable such that power is supplied to the motor only during predetermined time windows of a day responsive to closure of one of the first and second switches (Programmable electronic controller 30 is capable of being programmed to only activate the motor during certain time periods).
Regarding claim 14, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Mezhinsky, the controller is programmable to set a "no- dispense interval" during which feed is not dispensed despite closure of one of the first or second switches (Programmable electronic controller 30 is capable of being programmed to only activate the motor during certain time periods).
Regarding claim 15, Mezhinsky as modified by Harding discloses the claimed invention except for the feed comprises dry feed ranging in size from a granular feed product to a feed product about 7/8 inches in diameter. It would have been an obvious matter of design choice to size the feeder to accommodate particles of the sizes listed as they are common sizes for the animals the feeder would service, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Mezhinsky as modified by Harding discloses the claimed invention in addition to as taught by Harding, the first and second spaced-apart switches are mounted on or proximate the dispenser (Fig. 3, nudge fingers 39 are adjacent to the outlet).
Regarding claim 17, Mezhinsky discloses a dispenser for dispensing animal feed, comprising: 
an inlet tube oriented in a substantially vertical orientation and disposed in an upper region of the dispenser for receiving the animal feed (Fig. 2, sloping sides 16 and 18) from a container disposed above the dispenser (Fig. 3, dry animal food 52 is located in a container located above the vane assembly 49);
a dispensing tube oriented in a substantially horizontal orientation intersecting the inlet tube and defining an opening along a lower surface thereof through which the feed is dispensed (Col. 2, lines 48-54: “Turning now to FIG. 2 a partial section there is shown two sides of the rectangular portion of the hopper 17 and 19 attached to hopper sides 16 and 18 respectively. The sides of housing 12 are also shown. In this view a flexible strip 42 attached to the rear wall 20 of the hopper is shown along with motor 24 and gearbox 26”); 
a feed drive assembly, for rotating within the dispensing tube and comprising a shaft and a plurality of spaced-apart vanes affixed to and radially extending from the shaft, a region between two consecutive vanes for holding feed and dispensing same through the opening when the feed drive assembly is rotated, by action of a motor, to align a region holding feed with the opening (Abstract, lines 11-14: “Rotating the segmented flexible vanes a prescribed amount in response to a programmed timer dispenses a measured amount of dry animal food into a tray”);
a power source for rotating the motor (Fig. 1, 24 volt adapter 36); 9
the controller user-programmable to control dispensing of the feed by controlling the supply of power to the motor (Col. 1, line 67- Col. 2, line 2: “An electric controller which can be set at timed intervals to turn the power on and off and for programmed duration of time to the electric motor is attached to the outside of the housing”);
wherein rotation of the motor and thereby rotation of the feed drive assembly moves a region holding feed into alignment with the opening to dispense feed through the opening onto a surface below the dispenser (Abstract, lines 11-14: “Rotating the segmented flexible vanes a prescribed amount in response to a programmed timer dispenses a measured amount of dry animal food into a tray”).
Mezhinsky does not disclose as taught by Harding, first and second spaced-apart switches (Fig. 3, nudge fingers 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nudge bars of Harding to be integrated with the controller and motor of Mezhinsky to allow the motor to be activated by an animal. 
Additionally, Mezhinsky does not disclose as taught by Harding, an arm extending downwardly from and pivotally attached to the dispenser between the first and second switches, a force applied to the arm causing the arm to rotate about a pivot point thereby closing either the first or second switch and causing power to be supplied from the power source to the motor or to the controller (Pg. 3, [0070], lines 9-15: “A nudge bar 24 which is mechanically linked directly or indirectly to a switch and a dry particulate feed dispensing mechanism is located around the same axis, so that it is operable by an animal's head or snout from either side of the feeder's supporting framework. The nudge bar is fixed to the delivery tube which moves as part of the dispensing mechanism”).
Mezhinsky as modified by Harding does not disclose an adjustable-length arm. It would have been an obvious matter of design choice to change the size of the arm to accommodate whichever animal is operating the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mezhinsky (US Pub. 5,230,300) in view of Harding (US Pub. 2004/0083980 A1), and further in view of Christie (US Pub. 2019/0037803 A1).
Regarding claim 8, Mezhinsky as modified by Harding discloses the claimed invention except for as taught by Christie, a battery or a photovoltaic panel for providing power to the motor (Abstract, lines 3-6: “The spinner plate is rotated by an electric motor, which is housed in a protective enclosure within the game feeder, along with the battery and timer, and protected from animals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal feeder of Mezhinsky as modified by Harding to include the battery power source of Christie to allow for the device to be portable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642